Citation Nr: 0112352	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder, claimed as secondary to Agent Orange 
exposure.  

3.  Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from January 1996, 
October 1996, May 1997 and June 1997 rating decisions of the 
St. Petersburg, Florida Regional Office (RO).  The January 
1996 rating decision, in pertinent part, denied service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure.  The October 1996 rating decision denied 
service connection for post-traumatic stress disorder, 
claimed as secondary to Agent Orange exposure.  The May 1997 
rating decision denied service connection for a disorder 
characterized as ticking in the head.  The June 1997 
decision, in effect, denied service connection for headaches, 
claimed as secondary to Agent Orange exposure.  In a May 1999 
decision, the Board denied the veteran's claim for service 
connection for a disorder characterized as ticking in the 
head.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2000, the Court 
vacated and remanded the Board's May 1999 decision to the 
extent that it failed to address the issues of entitlement to 
service connection for a skin disorder, post-traumatic stress 
disorder and for headaches, all claimed as secondary to Agent 
Orange exposure.  The appeal, as to the issue of entitlement 
to service connection for a disorder characterized as ticking 
in the head, was dismissed.   The Court granted the August 
2000 Joint Motion for Remand and for a Stay of Proceedings 
which directed that the Board should have addressed the 
veteran's claims for service connection for a skin disorder, 
post-traumatic stress disorder and for headaches, all claimed 
as secondary to Agent Orange exposure, as the veteran had 
filed a notice of disagreement as to each of such issues.  
The veteran is presently represented in this appeal by a 
private attorney.  





REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a skin disorder, post-traumatic stress 
disorder and for headaches, all claimed as secondary to Agent 
Orange exposure.  The veteran's representative has requested 
that this case be remanded for additional development of the 
record to include the issuance of a statement of the case as 
to such issues.  

In reviewing the record, the Board observes that the January 
1996 rating decision denied service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure.  The 
veteran submitted statements in July 1996 and September 1996 
which have been determined to satisfy the requirements of a 
notice of disagreement as to the denial of such claim.  
Additionally, in November 1996, the veteran filed a notice of 
disagreement as to the October 1996 rating decision which 
denied his claim for service-connection for post-traumatic 
stress disorder, claimed as secondary to Agent Orange 
exposure.  Further, the Board notes that a June 1997 RO 
decision, in effect, denied service connection for headaches, 
claimed as secondary to Agent Orange exposure.  The veteran's 
claim was denied on the basis that it was duplicative of his 
claim for service connection for a disorder characterized as 
ticking in the head.  The veteran filed a VA Form 9 in 
September 1996 which constitutes a notice of disagreement as 
to the denial of his claim.  The Board notes that the veteran 
has never been issued a statement of the case as to such 
issues.  See Manlicon v. West, 12 Vet.App. 238 (1999).  
Therefore, in light of the Court's August 2000 Order, the 
Board concludes that additional development of the record is 
appropriate prior to appellate review.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these additional reasons, a remand 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  If the benefits sought on appeal 
remain denied, the veteran and the 
veteran's representative, should be 
provided with a statement of the case as 
to the issues of entitlement to service 
connection for a skin disorder, claimed as 
secondary to Agent Orange exposure; 
entitlement to service connection for 
post-traumatic stress disorder, claimed as 
secondary to Agent Orange exposure; and 
entitlement to service connection for 
headaches, claimed as secondary to Agent 
Orange exposure.  The statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran should be, and herein is, informed 
that if he wishes to appeal such 
decision(s) to the Board, he must timely 
submit a substantive appeal.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




